Title: George Divers to Thomas Jefferson, 30 April 1815
From: Divers, George
To: Jefferson, Thomas


          Dr sir Farmington 30th April 1815
          We returnd home yesterday from a visit of several days and I did not examine into the state of our peas til late in the evening, when I found them quite ready, they have Suffer’d so much from the drought that they will last but a few days, we should be glad you will come up and partake of our first dish today & that Mr Maddison would come with you, with sincere respect
          I am yr. friend & ServtGeorge Divers
        